DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
This is a Non-final office action on the merits in application number 16/864,852. This action is in response to Applicant’s Amendments and Arguments dated 4/7/2022. Claims 1, 8 and 15 were amended, Claim 12 was previously cancelled, Claim 21 is currently cancelled and Claim 22 is new.  Claims 1-11, 13-20 and 22 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant asserts on page 12 of the Remarks dated 4/7/2022 that the Prior Art of Record do not teach the newly amended claims. As discussed in the 35 USC 103 Rejection, infra, Shen in view of Farrow and Nielsen teaches all of the elements of Claims 1, 2, 3, 5, 15, 16 and 20 and Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claims 4, 6-11, 13-14, 17-19 and 22. Examiner notes that the Farrow reference was provided to Applicant in the Advisory Action dated 4/18/2022.

Applicant asserts on page 13, top, of the Remarks dated 4/7/2022 that the Art of Record does not teach the newly amended term “occurring” on at least line 3 of Claim 1. As discussed in the 35 USC 103 Rejection, infra, this element is taught by Farrow.

Applicant asserts on page 13, bottom, of the Remarks dated 4/7/2022 that the Art of Record does not teach the newly amended element “associating, by the device, and based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, wherein the image of the customer is received from the point-of-sale device” on at least lines 5-7 of Claim 1. As discussed in the 35 USC 103 Rejection, infra, this element is also taught by Farrow.

Applicant’s arguments have been carefully considered but are not persuasive, the Rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0150914 to Wei Shen et. al. (Shen) in view of U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2016/0253688 to Aaron David Nielsen et. al. (Nielsen).
	
Regarding Claim 1:
Shen teaches a system to map a retail customer’s identity with a particular social media account. Shen teaches: (Currently Amended) A method, comprising:…determining, by the device, a customer email address of the customer and other data associated with the transaction, the customer, or the merchant, based on the transaction data and customer data identifying the customer; ([0035] “The commerce database 170 contains stored records of purchases made by offline and online customers of a retail store. The purchased items are associated with the identity of the customer. In addition, other information including …email address...may be in the commerce database”).

processing, by the device, the customer email address, the other data, and social media data, with a machine learning model, to identify a social media account of the customer, ([0071] “machine learning algorithms” and [0015] “A probability of the commerce customer account and the social media user account mapping to the same identity is estimated for each of the one or more candidate social media user accounts”).

wherein the social media data includes data identifying a plurality of social media accounts, and wherein the plurality of social media accounts includes the social media account of the customer; ([0013] “identity map can be based on … social media data from a first social media site. The additional social media data can be based on at least one of a second social media site different from the first social media site, a social media account expressly linked to a commerce customer account, and/or a social media database”).

While Shen teaches a machine learning tool to associate a particular customer with a particular social media account ID (see at least [0015] and [0071]),  and Shen teaches that the tool uses several methods of disambiguating between potential associations by matching demographic characteristics and calculating correlation probabilities (see at least [0056-0061]) and further Shen teaches using date and time of a purchase to identify correlations (see at least [0067]), but Shen does not specifically teach: receiving, by a device and from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant associated with the point-of-sale device; associating, by the device, and based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, wherein the image of the customer is received from the point-of-sale device.   
 
Farrow teaches a self-checkout point of sale terminal that uses real time video to identify products and customers to ensure a shopper is charged for all products taken. Farrow teaches: receiving, by a device and from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant associated with the point-of-sale device; ([0067] “The transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system… The system may analyze such data in real-time (or near real-time)”).

associating, by the device, and based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, Examiner is interpreting based on a first time period related to the transaction and a second time period related to an image of the customer  to mean that the two times are concurrent. This interpretation is reasonable in view of Applicant’s Specification at ([0034] “Additional processing may be performed to associate the image of the customer with the transaction. For example, a time of the transaction may be used with a time associated with the image of the customer conducting a transaction to associate the image of the customer with the transaction”). Farrow teaches this: ([0067] “camera may capture a video feed data of the shopper interacting with the shopping cart, merchandise/non-merchandise items, and the self-checkout system itself. The non-scan item detection system may correlate video feed data with the transaction data” and also see [0076] “using a combination of video analysis and/or image analysis in comparison with transaction data…correlative analysis”).

wherein the image of the customer is received from the point-of-sale device. Farrow teaches this: ([0094] “The self-checkout helper device, when equipped with a front-facing camera, may take images of the shoppers using the front-facing camera and identifies the shopper at the self-checkout terminal. In one embodiment, the system may associate images of shoppers, such as their faces, using standard face recognition techniques, with the ongoing transaction at the self-checkout terminal” and [0069] “the SCO helper device may be directly integrated with the SCO (self-checkout terminal) … In another aspect, the functions of the self-checkout helper device may be implemented by the self-checkout terminal”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Shen that maps a retail customer’s identity to a social media account could predictably be made more accurate by using a further disambiguation technique of associating an image of a customer with a transaction at the time of the transaction, as taught by Farrow. Shen teaches an association tool that can be used at any time to more accurately tailor content to a retail customer. Using Shen’s tool at the point of sale by using information from the point of sale to disambiguate would predictably allow the retailer to advertise products to customers through social media when they are most able to buy the products (in the store).

While Shen teaches linking a retail customer’s identity with a social media account and teaches a commerce database 170 that includes a customer’s brand affinity information including if they follow a product on social media (see at least [0058]), Shen does not specifically teach: determining, by the device and based on the social media data, whether the social media account of the customer follows the merchant on social media; Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). 

Nielsen also teaches: performing, by the device, one or more actions based on whether the social media account of the customer follows the merchant. ([0012] “tailoring computer-based customer saving procedures to a particular customer who may not have yet explicitly signaled to the company/provider the desire to cancel or reduce a service or a subscription. The invention “catches” the user at least one step before such conveyance” and [0027] “develop a better understanding of the causes of churn and of the characteristics of customers who will likely churn in the future and to generate a target list of the most likely future churners… implement a much more efficient and much more effective customer retention program”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user ID, once obtained, as taught in Shen, to detect whether or not a customer is following them and then predictably use this information to improve their customer relationship and retain them as customers, as taught by Nielsen.

Regarding Claim 2:
 Shen in view of Farrow and Nielsen teaches all of the elements of Claim 1. Shen also teaches: (Original) The method of claim 1, wherein the other data includes data identifying one or more of: an identifier of the transaction, ([0035] “The commerce database 170 contains stored records of purchases made by offline and online customers of a retail store…any information gather(ed) upon making a purchase may be entered into the commerce database”).
a geographical location of the transaction, ([0041] “offline transaction…store/club visited”).
a name of the customer, ([0035] “customer name”).
a geographical location of the merchant, ([0041] “offline transaction…store/club visited”
a geographical location of the customer, ([0041] “offline transaction…store/club visited”
an age of the customer, ([0035] “birth date”).
or demographics associated with the customer.  ([0052] “demographic attributes (gender, age range, ethnicity)”).
 
Regarding Claim 3:
Shen in view of Farrow and Nielsen teaches all of the elements of Claim 1. Shen also teaches: (Original) The method of claim 1, further comprising: performing a sentiment analysis of the customer with the merchant; and performing one or more other actions based on the sentiment analysis.  ([0055] “brand affinity”).

Regarding Claim 5:
 	Shen in view of Farrow and Nielsen teaches all of the elements of Claim 1. Shen also teaches: (Previously Presented) The method of claim 1, wherein performing the one or more actions based on whether the social media account of the customer follows the merchant further comprises one or more of: providing, to the social media account of the customer, a request to follow the merchant when the social media account fails to follow the merchant; or retraining the machine learning model based on whether the social media account of the customer follows the merchant. ([0071] “subsequent updates in commerce database 170 and social media database 160, can also be gathered … probability calculation module 144 can be modified so that improvements are made for providing a probability of a match. In one aspect, probability calculation module 144 is continuously improved, such as, for example, using machine learning algorithms”). For purposes of compact prosecution, Examiner also notes U.S. Patent Publication 2017/0076309 (Joshua Baron et. al). ([0049-0051]).
 
Regarding Claim 15:
 Shen teaches a system to map a retail customer’s identity with a particular social media account. Shen teaches: (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, ([0013] “processors...computer readable medium”).

determine a customer email address of the customer and other data associated with the transaction, the customer, or the merchant, based on the transaction data and -7-PATENTcustomer data identifying the customer; ([0035] “The commerce database 170 contains stored records of purchases made by offline and online customers of a retail store. The purchased items are associated with the identity of the customer. In addition, other information including …email address...may be in the commerce database”).

process the customer email address, the other data, and social media data, with a machine learning model, to identify a social media account of the customer, ([0071] “machine learning algorithms” and [0015] “A probability of the commerce customer account and the social media user account mapping to the same identity is estimated for each of the one or more candidate social media user accounts”).

wherein the machine learning model is trained based on historical customer email addresses, Examiner is interpreting historical customer email addresses as the original email address given in an initial registration. Shen teaches this: ([0038] “Online profile information provided by customers upon registration. This can include real name, email address”)

historical other data, and ([0039-0045] “Online transaction history … credit history data”). 

historical social media data, Examiner is interpreting historical social media data as inherently available by accessing a social media account (scrolling down the feed). Shen teaches this: ([0047-0051] Social media data can include all or part of the following… Time series of text posts”).

wherein the social media data includes data identifying a plurality of social media accounts, and wherein the plurality of social media accounts includes the social media account of the customer; ([0013] “identity map can be based on … social media data from a first social media site. The additional social media data can be based on at least one of a second social media site different from the first social media site, a social media account expressly linked to a commerce customer account, and/or a social media database”).

While Shen teaches a machine learning tool to associate a particular customer with a particular social media account ID (see at least [0015] and [0071]),  and Shen teaches that the tool uses several methods of disambiguating between potential associations by matching demographic characteristics and calculating correlation probabilities (see at least [0056-0061]) and further Shen teaches using date and time of a purchase to identify correlations (see at least [0067]), but Shen does not specifically teach: cause the one or more processors to: receive, from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant associated with the point-of-sale device; associate, based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, wherein the image of the customer is received from the point-of-sale device:

Farrow teaches a self-checkout point of sale terminal that uses real time video to identify products and customers to ensure a shopper is charged for all products taken. Farrow teaches: cause the one or more processors to: receive, from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant associated with the point-of-sale device; ([0067] “The transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system… The system may analyze such data in real-time (or near real-time)”).

associate, based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, Examiner is interpreting based on a first time period related to the transaction and a second time period related to an image of the customer  to mean that the two times are concurrent. This interpretation is reasonable in view of Applicant’s Specification at ([0034] “Additional processing may be performed to associate the image of the customer with the transaction. For example, a time of the transaction may be used with a time associated with the image of the customer conducting a transaction to associate the image of the customer with the transaction”). Farrow teaches this: ([0067] “camera may capture a video feed data of the shopper interacting with the shopping cart, merchandise/non-merchandise items, and the self-checkout system itself. The non-scan item detection system may correlate video feed data with the transaction data” and also see [0076] “using a combination of video analysis and/or image analysis in comparison with transaction data…correlative analysis”).

wherein the image of the customer is received from the point-of-sale device: Farrow teaches this: ([0094] “The self-checkout helper device, when equipped with a front-facing camera, may take images of the shoppers using the front-facing camera and identifies the shopper at the self-checkout terminal. In one embodiment, the system may associate images of shoppers, such as their faces, using standard face recognition techniques, with the ongoing transaction at the self-checkout terminal” and [0069] “the SCO helper device may be directly integrated with the SCO (self-checkout terminal) … In another aspect, the functions of the self-checkout helper device may be implemented by the self-checkout terminal”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Shen that maps a retail customer’s identity to a social media account could predictably be made more accurate by using a further disambiguation technique of associating an image of a customer with a transaction at the time of the transaction, as taught by Farrow. Shen teaches an association tool that can be used at any time to more accurately tailor content to a retail customer. Using Shen’s tool at the point of sale by using information from the point of sale to disambiguate would predictably allow the retailer to advertise products to customers through social media when they are most able to buy the products (in the store).

While Shen teaches linking a retail customer’s identity with a social media account and teaches a commerce database 170 that includes a customer’s brand affinity information including if they follow a product on social media (see at least [0058]), Shen does not specifically teach: determine, based on the social media data, whether the social media account of the customer follows the merchant on social media; and Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). 

Nielsen also teaches: perform one or more actions based on whether the social media account of the customer follows the merchant. ([0012] “tailoring computer-based customer saving procedures to a particular customer who may not have yet explicitly signaled to the company/provider the desire to cancel or reduce a service or a subscription. The invention “catches” the user at least one step before such conveyance” and [0027] “develop a better understanding of the causes of churn and of the characteristics of customers who will likely churn in the future and to generate a target list of the most likely future churners… implement a much more efficient and much more effective customer retention program”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user ID, once obtained, as taught in Shen, to detect whether or not a customer is following them and then predictably use this information to improve their customer relationship and retain them as customers, as taught by Nielsen.

Regarding Claim 16: 
Shen in view of Farrow and Nielsen teaches all of the elements of Claim 15. Shen also teaches: (Original) The method of claim 1, further comprising: performing a sentiment analysis of the customer with the merchant; and performing one or more other actions based on the sentiment analysis.  ([0055] “brand affinity”).

Regarding Claim 20:
Shen in view of Farrow and Nielsen teaches all of the elements of Claim 15. Shen also teaches: (Previously Presented) The non-transitory computer-readable medium of claim 15, -9-PATENT wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from the point-of-sale device, a name of another customer conducting another transaction with the merchant, an image of the other customer, and data identifying geographical location of the merchant; process the name of the other customer, the image of the other customer, the data identifying geographical location of the merchant, and the social media data, with another machine learning model, to identify another social media account of the other customer; determine, based on the social media data, whether the other social media account of the other customer follows the merchant; and perform one or more other actions based on whether the other social media account of the other customer follows the merchant. In addition to all of the elements taught by Shen in view of Farrow and Nielsen as discussed in the Claim 15 section, supra, Shen also teaches that these teachings apply to more than one customer ([0025] “embodiments of the invention are directed to providing customers with specific information related to their product needs based on their attributes and inferred attributes” and see also [0034], [0035], [0037], [0054], [0064], [0073], [0085], [0090] and [0091] “customers”). Examiner also notes MPEP 2144.04 VI(B) Duplication of Parts “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) … Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.
 
Claims 4, 6-11, 13-14, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0150914 to Wei Shen et. al. (Shen) in view of U.S. Patent Publication 2018/0096567 to Matthew Farrow et. al. (Farrow) in view of U.S. Patent Publication 2016/0253688 to Aaron David Nielsen et. al. (Nielsen) and further in view of in view of NPL Follows_2019 " to see a Complete List of Your Instagram Followers" by James Parsons, published 11/3/2019 and available at https://follows.com/blog/2019/11/see-list-instagram-followers (Parsons).

Regarding Claim 4:
 Shen in view of Farrow and Nielsen teaches all of the elements of Claim 1. Shen does not specifically teach (Original) The method of claim 1, wherein performing the one or more actions based on whether the social media account of the customer follows the merchant comprises one or more of: providing, to a client device of the customer, information indicating how to follow the merchant on social media when the social media account fails to follow the merchant; providing, to the point-of-sale device, information identifying an offer for the customer when the social media account follows the merchant; or providing, to the point-of-sale device, information identifying a discount for the -3-PATENTtransaction when the social media account follows the merchant.  Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.
For purposes of compact prosecution, U.S. Patent Publication 2013/0282470 (Schwarzkopf) teaches ([0088] “checking a social media profile of the user 210, checking for the user’s loyalty to the merchant against a social media profile of the customer” and [0088] “The determined discount information may be communicated to the payment system 206 (e.g. via the payment module 244) and optionally, to the PoS 204”).  Examiner notes that it is well known for merchants to put targeted ads on customer receipts (see, for example U.S. 2017/0262882 (Zion Shina), especially [0120]) and it is well known for merchants to put URLs, barcodes and QR codes on receipts inviting customers to go to the merchant’s social media accounts  and follow the merchant (see, for example NPL: Sekure_feb2020 “Reaping the Benefits of Receipt Marketing”, published 2/1/2020 and available at https://blog.sekuremerchants.com/reaping-the-benefits-of-receipt-marketing ) and also see NPL Scanova_2017 “QR Code on Invoice and Bill: Six powerful use cases”, published 8/15/2017 and available at:  https://scanova.io/blog/qr-code-on-invoice-and-bill/ “But Social Media QR Code has got you covered. You just have to print it on the bills or invoices with a suitable instruction statement (called CTA) such as ‘Scan Here to Follow us on Social Media’.  As end-users scan it, they will be redirected to a mobile-optimized page containing buttons that link to all your social media accounts. They can then choose their favorite platform to follow you instantly”).
Regarding Claims 6 and 18:
 Shen in view of Farrow and Nielsen teaches all of the elements of Claims 1 and 15. While Shen also teaches: (Original) The method of claim 1, wherein determining, based on the social media data, whether the social media account of the customer follows the merchant comprises: determining, based on the social media data, whether the social media account of the customer follows … a product of the merchant, ([0058] “follow the account of “Play Station 3”), Shen does not specifically teach:  the merchant, …or a service of the merchant. Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.

Regarding Claims 7 and 19:
 Shen in view of Farrow and Nielsen teaches all of the elements of Claims 1 and 15. While Shen teaches linking a retail customer’s identity with a social media account, Shen does not specifically teach:  (Original) The method of claim 1, wherein determining, based on the social media data, whether the social media account of the customer follows the merchant comprises: Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “As part of the churn analysis, a step in the process of the invention detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user id, once obtained, as taught in Shen, to detect whether or not a customer is following them due to predictable benefits of this information for advertising purposes.

Shen does not specifically teach: maintaining a list of social media accounts that follow the merchant; comparing the social media account of the customer to the list of social media accounts that follow the merchant; and determining whether the social media account of the customer follows the merchant -4-PATENTU.S. Patent Application No. 16/864,852based on comparing the social media account of the customer to the list of social media accounts that follow the merchant.  Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 1] “list of social media followers” and [page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches how to determine the most likely social media account for a customer and Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that one way to determine if a customer follows a merchant is by making a list of one’s own followers from the social media platform and comparing it to a list of customers, as taught by Parsons, due to predictable results.

Regarding Claim 8:
 Shen teaches a system to map a retail customer’s identity with a particular social media account. Shen teaches:  (Currently Amended) A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: ([0013] “The system can comprise a system memory, one or more processors”).

wherein the transaction data includes a name of a customer conducting a transaction with a merchant, ([0035] “If the purchase is made with a credit card the retailer knows the customer name (or the name of a family member) and records the name in the commerce database”).
and data identifying a geographical location of the merchant; ([0041] “offline transaction…store/club visited”).

process the name of the customer, the image of the customer, the data identifying geographical location of the merchant, and social media data, with a machine learning model, to identify a social media account of the customer; -5-PATENT U.S. Patent Application No. 16/864,852 ([0071] “machine learning algorithms” and [0015] “A probability of the commerce customer account and the social media user account mapping to the same identity is estimated for each of the one or more candidate social media user accounts”).

Attorney Docket No. 0104-0325 While Shen teaches a machine learning tool to associate a particular customer with a particular social media account ID (see at least [0015] and [0071]),  and Shen teaches that the tool uses several methods of disambiguating between potential associations by matching demographic characteristics and calculating correlation probabilities (see at least [0056-0061]) and further Shen teaches using date and time of a purchase to identify correlations (see at least [0067]), but Shen does not specifically teach: receive, from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant related to the point-of-sale device, Farrow teaches a self-checkout point of sale terminal that uses real time video to identify products and customers to ensure a shopper is charged for all products taken. Farrow teaches: receiving, by a device and from a point-of-sale device, transaction data associated with a transaction occurring between a customer and a merchant associated with the point-of-sale device; ([0067] “The transactions data may be obtained from the self-checkout system or any other type of POS (point of sales) system… The system may analyze such data in real-time (or near real-time)”).

associate, based on a first time period related to the transaction and a second time period related to an image of the customer, the image of the customer to the transaction data, Examiner is interpreting based on a first time period related to the transaction and a second time period related to an image of the customer  to mean that the two times are concurrent. This interpretation is reasonable in view of Applicant’s Specification at ([0034] “Additional processing may be performed to associate the image of the customer with the transaction. For example, a time of the transaction may be used with a time associated with the image of the customer conducting a transaction to associate the image of the customer with the transaction”). Farrow teaches this: ([0067] “camera may capture a video feed data of the shopper interacting with the shopping cart, merchandise/non-merchandise items, and the self-checkout system itself. The non-scan item detection system may correlate video feed data with the transaction data” and also see [0076] “using a combination of video analysis and/or image analysis in comparison with transaction data…correlative analysis”).

wherein the image of the customer is received from the point-of-sale device; Farrow teaches this: ([0094] “The self-checkout helper device, when equipped with a front-facing camera, may take images of the shoppers using the front-facing camera and identifies the shopper at the self-checkout terminal. In one embodiment, the system may associate images of shoppers, such as their faces, using standard face recognition techniques, with the ongoing transaction at the self-checkout terminal” and [0069] “the SCO helper device may be directly integrated with the SCO (self-checkout terminal) … In another aspect, the functions of the self-checkout helper device may be implemented by the self-checkout terminal”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Shen that maps a retail customer’s identity to a social media account could predictably be made more accurate by using a further disambiguation technique of associating an image of a customer with a transaction at the time of the transaction. Shen teaches an association tool that can be used at any time to more accurately tailor content to a retail customer. Using Shen’s tool at the point of sale by using information from the point of sale to disambiguate would predictably allow the retailer to advertise products to customers through social media when they are most able to buy the products (in the store).

While Shen teaches linking a retail customer’s identity with a social media account and teaches a commerce database 170 that includes a customer’s brand affinity information including if they follow a product on social media (see at least [0058]), Shen does not specifically teach: determine, based on the social media data, whether the social media account of the customer follows the merchant on social media; and Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). 

Nielsen also teaches: perform one or more actions based on whether the social media account of the customer follows the merchant, ([0012] “tailoring computer-based customer saving procedures to a particular customer who may not have yet explicitly signaled to the company/provider the desire to cancel or reduce a service or a subscription. The invention “catches” the user at least one step before such conveyance” and [0027] “develop a better understanding of the causes of churn and of the characteristics of customers who will likely churn in the future and to generate a target list of the most likely future churners… implement a much more efficient and much more effective customer retention program”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user ID, once obtained, as taught in Shen, to detect whether or not a customer is following them and then predictably use this information to improve their customer relationship and retain them as customers, as taught by Nielsen.
 
Shen does not specifically teach: wherein the one or more actions comprise of providing a message to the social media account of the customer based on determining that the social media account of the customer follows the merchant on the social media.  Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.

Regarding Claim 9:
 Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8. Shen also teaches: (Original) The device of claim 8, wherein the name of the customer is received from a transaction card associated with the customer.  ([0035] “If the purchase is made with a credit card the retailer knows the customer name (or the name of a family member) and records the name in the commerce database”).

Regarding Claim 10:
Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8. While Shen also teaches: ([0030] “I/O device(s) 110 include various devices that allow data and/or other information to be input to or retrieved from computing device 100. Example I/O device(s) 110 include … cameras, lenses, CCDs or other image capture devices” and [0085] “analysts can manually cross check their social media profiles with images to see if the accounts are correctly matched”), Shen does not specifically teach:  (Original) The device of claim 8, wherein the image of the customer is received from a camera associated with the point-of-sale device.  Farrow teaches this: ([0094] “The self-checkout helper device, when equipped with a front-facing camera, may take images of the shoppers using the front-facing camera and identifies the shopper at the self-checkout terminal. In one embodiment, the system may associate images of shoppers, such as their faces, using standard face recognition techniques, with the ongoing transaction at the self-checkout terminal” and [0069] “the SCO helper device may be directly integrated with the SCO (self-checkout terminal) … In another aspect, the functions of the self-checkout helper device may be implemented by the self-checkout terminal”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Shen that maps a retail customer’s identity to a social media account could predictably be made more accurate by using a further disambiguation technique of associating an image of a customer with a transaction at the time of the transaction. Shen teaches an association tool that can be used at any time to more accurately tailor content to a retail customer. Using Shen’s tool at the point of sale by using information from the point of sale to disambiguate would predictably allow the retailer to advertise products to customers through social media when they are most able to buy the products (in the store).

Regarding Claim 11:
 Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8. Shen also teaches: (Previously Presented) The device of claim 8, wherein the data identifying geographical location of the merchant includes information associated with a geographical location of the point-of-sale device.  ([0041] “offline transaction…store/club visited”).

Regarding Claim 13:
 	Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8. Shen also teaches: (Previously Presented) The method of claim 1, wherein performing the one or more actions based on whether the social media account of the customer follows the merchant further comprises one or more of: providing, to the social media account of the customer, a request to follow the merchant when the social media account fails to follow the merchant; or retraining the machine learning model based on whether the social media account of the customer follows the merchant. ([0071] “subsequent updates in commerce database 170 and social media database 160, can also be gathered … probability calculation module 144 can be modified so that improvements are made for providing a probability of a match. In one aspect, probability calculation module 144 is continuously improved, such as, for example, using machine learning algorithms”). For purposes of compact prosecution, Examiner also notes U.S. Patent Publication 2017/0076309 (Joshua Baron et. al). ([0049-0051]).

Regarding Claim 14:
Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8.  Shen also teaches: (Original) The method of claim 1, further comprising: performing a sentiment analysis of the customer with the merchant; and performing one or more other actions based on the sentiment analysis.  ([0055] “brand affinity”).

Regarding Claim 17:
 Shen in view of Farrow and Nielsen teaches all of the elements of Claim 15. Shen also teaches: (Currently Amended) … provide, to the social media account of the customer, a request to follow the merchant -8-PATENTwhen the social media account fails to follow the merchant; or retrain the machine learning model based on whether the social media account of the customer follows the merchant. ([0071] “subsequent updates in commerce database 170 and social media database 160, can also be gathered … probability calculation module 144 can be modified so that improvements are made for providing a probability of a match. In one aspect, probability calculation module 144 is continuously improved, such as, for example, using machine learning algorithms”). For purposes of compact prosecution, Examiner also notes U.S. Patent Publication 2017/0076309 (Joshua Baron et. al). ([0049-0051]).

Shen does not specifically teach: The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions based on whether the social media account of the customer follows the merchant, further cause the one or more processors to one or more of  provide, to a client device of the customer, information indicating how to follow the merchant on social media when the social media account fails to follow the merchant; provide, to the point-of-sale device, information identifying an offer for the customer when the social media account follows the merchant; provide, to the point-of-sale device, information identifying a discount for the transaction when the social media account follows the merchant; Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.

Regarding Claim 22: 
Shen in view of Farrow, Nielsen and Parsons teaches all of the elements of Claim 8. Shen does not specifically teach: (New) The device of claim 8, wherein the image of the customer is obtained by the point-of-sale device. Farrow teaches this: ([0094] “The self-checkout helper device, when equipped with a front-facing camera, may take images of the shoppers using the front-facing camera and identifies the shopper at the self-checkout terminal. In one embodiment, the system may associate images of shoppers, such as their faces, using standard face recognition techniques, with the ongoing transaction at the self-checkout terminal” and [0069] “the SCO helper device may be directly integrated with the SCO (self-checkout terminal) … In another aspect, the functions of the self-checkout helper device may be implemented by the self-checkout terminal”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the system taught by Shen that maps a retail customer’s identity to a social media account could predictably be made more accurate by using a further disambiguation technique of associating an image of a customer with a transaction at the time of the transaction. Shen teaches an association tool that can be used at any time to more accurately tailor content to a retail customer. Using Shen’s tool at the point of sale by using information from the point of sale to disambiguate would predictably allow the retailer to advertise products to customers through social media when they are most able to buy the products (in the store).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627